Citation Nr: 1039075
Decision Date: 10/19/10	Archive Date: 12/23/10

Citation Nr: 1039075	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-34 373	)	DATE OCT 19 2010
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
(back disability).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran submitted a request for a Board hearing in 
Washington, DC in the VA Form 9 he submitted in October 2005.  A 
hearing was scheduled for February 2006; that same month, the 
Veteran submitted a written statement in which he withdrew his 
request for a Board hearing.  The request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704.

By a February 2006 letter, a Veterans Law Judge granted the 
Veteran's motion to advance this case on the docket based on a 
finding of good cause, namely the advanced age of the Veteran.  
See 38 C.F.R. § 20.900(c).

This case was originally before the Board in February 2006, at 
which time the Board denied the Veteran's claim of entitlement 
for service connection for a lumbar spine disorder.  
Subsequently, a Motion for the Reconsideration of that decision 
was filed with the Board.  Reconsideration of the decision was 
granted by a Deputy Vice Chairman pursuant to 38 U.S.C.A. 
§ 7103(b).

In September 2007, the Board issued a reconsideration decision 
which denied the Veteran's claim of entitlement for service 
connection for a lumbar spine disorder.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision dated October 2009, the 
Court vacated the Board's September 2007 decision and remanded 
the claim for consideration of additional issues.

In June 2010, the Veteran submitted additional evidence 
concerning his service connection claim directly to the Board.  
The Veteran also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of that evidence received directly by the 
Board is not required.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated in service for acute and transitory 
back strains which resolved without sequelae; the credible lay 
and medical evidence demonstrates that the Veteran did not 
experience persistent or recurrent symptoms of low back pain 
since service.

2.  The Veteran's current lumbar spine disc and bone pathology, 
including degenerative disc disease and 
osteoarthritis/degenerative changes, did not manifest within the 
first postservice year and is not attributable to his active 
military service from September 1949 to February 1953.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant's status as a Veteran is not in dispute.  In this 
case, the Veteran was notified of the information necessary to 
substantiate his service connection claim by preadjudicatory 
correspondence dated in June 2004.  That document informed the 
Veteran of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  In that letter, the RO informed the Veteran 
about what was needed to establish entitlement to service 
connection.  Therefore, the Veteran was provided substantially 
compliant "content" notice regarding the dispositive issues on 
appeal - the existence of a disability and a connection between 
the Veteran's service and the disability.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board acknowledges that the Veteran was not provided proper 
notice containing the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's holding 
in Dingess.  However, as the claim remains denied, no disability 
rating and/or effective date is to be assigned or even considered 
for this claim.  Consequently, the Board concludes that the 
Veteran has not been prejudiced by this lack of notification 
regarding these downstream issues of a service connection claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also observes that the Veteran attended an RO hearing 
in July 2005.  The Court has held that, under 38 C.F.R. 
§ 3.103(c)(2), a hearing officer has a duty to fully explain 
issues and suggest the submission of overlooked evidence.  Bryant 
v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (per curiam).  A 
review of the July 2005 hearing transcript reveals that the 
Veteran and the hearing officer thoroughly discussed the 
availability of additional medical records, the hearing officer 
explained to the Veteran the standard of review in this case, and 
the hearing officer explained to the Veteran that his claim 
lacked medical nexus evidence as well as persuasive evidence of 
continuity of symptomatology.  Thus, the Board finds that the RO 
hearing officer fully satisfied the duty under 38 C.F.R. 
§ 3.103(c)(2).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d). 

Here, VA obtained the Veteran's service treatment records (STRs).  
VA and private medical records are also included in the claims 
file.  The Veteran has clearly reported that private medical 
records contemporaneous in time to his discharge from service no 
longer exist.  As a substitute, the Veteran has obtained 
statements from a prior treating physician whose records are 
unavailable.  Additionally, the Veteran has submitted a third-
party lay statement and two "positive" medical opinions in 
support of his service connection claim.  There are no 
outstanding requests for VA to obtain any additional private 
treatment records for which the Veteran has both identified and 
authorized VA to obtain on his behalf.

The appellant was afforded a medical examination for VA purposes.  
38 U.S.C.A. § 5103A(d).  As addressed more fully below, a VA 
examiner in January 2005 provided an opinion based upon review of 
the claims folder and a factual history which the Board finds as 
substantially accurate.  The VA examiner also provided a 
rationale for the ultimate opinion provided.  Overall, the Board 
finds that this examination report is adequate for rating 
purposes.  

Notably, the Court's October 2009 Memorandum Decision also found 
that the VA medical examiner provided an adequate medical basis 
for the conclusion reached.

After the January 2005 VA medical opinion, the Veteran submitted 
two separate opinions from a private chiropractor.  As addressed 
more fully below, the Board finds that these opinions are based, 
in part, upon an inaccurate factual basis as determined by the 
Board.  The Board will weigh the probative value of these 
opinions against all of the evidence, but finds that these 
opinions do not raise any additional medical theories not 
considered by the January 2005 VA examiner.  As such, there is no 
basis for obtaining additional medical examination or opinion. 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim, and that there is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating this claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  The Merits of the Claim

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences 
constitutes competent evidence when (a) rationally based on the 
perception of the witness and (b) helpful to a clear 
understanding of the witness' testimony or the determination of a 
fact in issue.  Otherwise, in matters involving scientific, 
technical or other specialized knowledge, Fed.R.Evid 702 requires 
that an opinion be provided by a witness qualified as an expert 
by knowledge, skill, experience, training or education. 

The Veteran served on active duty from September 1949 to February 
1953.  STRs reveal that he sought medical treatment for a 
strained back muscle on December 3, 1949, more than 60 years ago.  
He was treated with wintergreen ointment.  Two days later, the 
Veteran again sought treatment for a back problem.  The examiner 
recorded a history of the Veteran injuring his back during 
football on "2 Dec 49 at 2030 hrs."  Radiographic examination 
revealed no sign of bony pathology of the dorsal spine.

Thereafter, the Veteran's STRs do not reflect any lay or medical 
evidence of back symptomatology until June 8, 1952, at which time 
Veteran sought treatment for "thoracolumbar midline pain 
intermittent on motion lasting seconds."  The Veteran reported 
that the pain had been present for 48 hours.  He specifically 
denied a "history of trauma or previous back pain", providing 
factual evidence against the claim that he has had a chronic back 
problem since 1949.   

The clinical impression at that time was strain and treatment 
consisted of heat and light duty. Several days later, the Veteran 
reported continued back pain that had been aggravated by 
prolonged walking.  An X-ray examination was reported as showing 
nothing of note.

Thereafter, there is no record of the Veteran's subsequent 
treatment for any low back pain or other lumbar spine condition.  
The Veteran underwent a service separation examination in 
February 1953.  At that time, the Veteran denied a history of 
injury or illnesses for which he felt the government was 
responsible.  Physical examination indicated a normal clinical 
evaluation of the spine.

Overall, the Veteran's STRs provide evidence against this claim, 
showing his treatment in service for acute and transitory back 
strains which resolved without sequelae.  Notably, the Veteran 
was treated for back stain in December 1949, and his June 1952 
statement reflects that he had not experienced persistent or 
recurrent back pain after the initial injury.  In June 1952, the 
Veteran had an additional treatment for back pain, but he denied 
any chronic disabilities on his February 1953 separation 
examination at which time the spine demonstrated normal clinical 
findings.  Thus, the lay and medical evidence contained in the 
STRs is against a finding of a chronic back disability present at 
the time of separation from service.  The Veteran himself 
repeatedly denied having a chronic back problem during service. 

The available medical records do not reveal that the Veteran 
manifested arthritis of the lumbar spine within one year of his 
discharge from active service in February 1953.  Thus, there is 
no competent evidence which would allow application of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.

Review of the Veteran's post-service medical records first 
document the results from an October 1980 X-ray examination of 
the lumbosacral spine.  See Orthopedic examination report from 
Dr. C.H.E., Jr., dated October 1986.  At that time, it was noted 
that the Veteran's lumbosacral spine showed degenerative changes 
between L2 and L3, and L3 and L4.  Spurs were present at the 
superior border of L3.  Notably, the Veteran was approximately 50 
years old and had separated from service 27 years previous.

The record next documents that the Veteran was experiencing back 
pain in April 1985.  A private physician report dated in that 
month stated that physical examination had revealed a little 
tenderness in the Veteran's lower back that was consistent with 
his history of back problems.

An October 1986 private orthopedic examination from Dr. C.H.E., 
Jr. involved an evaluation of the Veteran after he incurred a 
cervical spine injury from a motor vehicle accident.  It was 
noted that the Veteran had a previous history of being rear-ended 
at a stop sign in 1980.  This examination report documents the 
Veteran's report of a longstanding low back problem which had 
been treated by Dr. C.  The Veteran reported that his back 
problem had responded to treatment with a back brace, and that 
there had previously been an uncomfortable spot in his back which 
had not been present for two years.  The Veteran did not feel 
that his back problem had been aggravated during the automobile 
accident.  His current symptomatology involved feeling 
uncomfortable every three weeks with pain that lasted 3 to 4 days 
in duration.  An X-ray examination at that time confirmed that 
the Veteran had degeneration of the lumbar spine.

The Veteran underwent a pelvic sonogram in July 1987.  There was 
mild compression of L3, but no other changes.  The clinical 
impression was mild compression of L3 possibly related to 
osteoporosis or prior compression fracture.

An October 2001 VA consultation note indicated that the Veteran 
reported a long history of recurrent low back pain with no 
definite history of injury.  He said that he had had problems for 
many years, and that his latest problem had developed several 
months prior and that it had persisted since then.

In June 2004, the Veteran wrote a letter to his prior physician, 
Dr. C., attempting to confirm his treatment with this physician 
for lumbar pain beginning in the early to mid 1960's.  The 
Veteran recalled that this physician provided X-rays for 
diagnosis and direct treatments which included analgesics, bed 
rest and continuing exercise regimens.  This physician had also 
prescribed a full corseted back brace with lumbar stays in the 
late 1960's or early 1970's.  The Veteran also recalled treatment 
for an automobile accident in 1986 which involved a whiplash 
injury to the neck, but did not involve the low back.

A June 2004 letter from Dr. C. indicated that the Veteran's 
clinical records were unavailable and that, after so many years, 
the ability to recall the Veteran's history, diagnosis and 
clinical course were beyond his abilities.  However, Dr. C. 
indicated that the Veteran's outline of treatment for low back 
problems paralleled exactly the protocol he utilized for the 
evaluation and care for that type of problem.  Dr. C used a 
highly conservative approach that attempted to de-emphasize 
surgical solutions.  Dr. C. indicated that the Veteran could not 
have outlined his protocol so accurately unless he had undergone 
it.  Dr. C. further stated that he considered the Veteran as an 
honest, sincere individual who merited consideration for service-
connected disability.

The Veteran underwent a VA medical examination in January 2005 
with benefit of review of his claims folder.  The Veteran claimed 
injuring his back in 1949 and 1952 with recurrent minor flare-ups 
of back pain throughout his service career and after his 
discharge from service.  By his own admission, the Veteran 
reported at least two incidents of possible back injury, but 
stated that he had back pain prior to those incidents.  Following 
examination and review of the claims folder, the examiner 
provided the following assessment:

[The Veteran] is claiming service connected back 
strain.  My assessment is that this patient has 
degenerative lumbar spondylosis. 

In my medical opinion this patient's low back 
condition at present is less likely than not related 
to the documented back strain which is reported in 
his records.  In my medical opinion this patient's 
condition is less likely than not related secondary 
to an examination which he signs an affidavit 
stating he had no conditions of chronic nature from 
his military service.  Furthermore, in my medical 
opinion this patient likely would have the similar 
back condition whether or not he served in the 
military for the 4 years and was treated for back 
strain.

A July 2005 VA neurosurgery consultation reflected the Veteran's 
history of having back problems since he "twisted his back two 
times doing KP duty."  He started using a back brace in the 
1960's.  The examiner offered an assessment of degenerative disc 
disease (DDD) most prominent at L2/3 where there was a 
spondylolisthesis of L2 on L3, endplate changes of the L2 and L3 
vertebral bodies, and disc height loss at L3/L4 but less than the 
L2/3 level.  Following review of this case with the neurosurgeon, 
which included the possibility of a pars defect at the L2/3 level 
and addressing the issue of service connection (SC) versus 
degenerative changes, the clinician provided the following 
assessment:

Films and exam again reviewed.  There is no evidence 
to support a pars defect at this L2/3 level.  It is 
conceivable that the problems in the lower back 
could have started or been exacerbated by events 
which occurred in the service.  There is no way to 
be sure of this after so much time has passed.  
These changes could also be degenerative in nature...

A September 2005 letter from Dr. C. stated as follows:

I have carefully reviewed the material you sent me.

It seems that the crux of the controversy is the 
connection between your service injury, which is 
documented, and your present condition.  The X-ray 
and MRI findings lend nothing to that determination.  
You undoubtedly have degenerative conditions in your 
lumbar spine that you share with many people in your 
age group and these are certainly capable of being 
responsible for your symptoms.  I should say that 
these might have their genesis in trauma.  The 
difficulty arises with establishing a cause and 
effect relationship between your present condition, 
your condition while under my care, and the 
incidents occurring during your active military 
service.  I have no insight into those relationships 
and, therefore, cannot offer precise evidentiary 
opinions in your appeal for disability related to 
your military service.

Sorry I cannot be of more help to you.  I consider 
my role in this matter closed and I am returning all 
material sent to me to you.

A December 2005 examination report from a private chiropractor 
included the Veteran's report that, during military service in 
December 1949, he was assigned to KP duty where he was required 
to lift, turn at the waist, and dump large heavy pans.  The 
Veteran reported experiencing lower back pain and presenting for 
sick call.  It was then reported that "[d]uring the balance of 
his military service he experienced periodic exacerbations of 
this lower back complaint related to use and or stress.  He 
recalls a total of 3 sick calls related to his lower back."  The 
Veteran then reported continued low back pain following his 
separation from service with multiple exacerbations in the 1950's 
which resulted in lost days from work.  In the 1960's, the 
Veteran came under the care of orthopedist Dr. C. who attempted 
several treatments with minimal success although limited 
symptomatic relief was obtained with a back brace.  Following 
examination, the chiropractor provided impressions of lumbar 
facet syndrome, lumbar osteoarthritis, and lumbar intervertebral 
(IVD) degeneration.  The following conclusion was provided:

[The] Veteran presents with subjective complaints 
and objective findings consistent with a chronic 
injury via the mechanism above noted.  It is my 
opinion the his [sic] present condition resulted 
more likely than not from the service-related 
incidents previously stated.  [T]his has resulted in 
permanent physical impairment with an eight percent 
whole person impairment derived via the AMA Guides 
to the Evaluation of Permanent Impairment, 5th 
edition.

A January 2010 opinion from this private chiropractor states as 
follows:

ADDITIONAL DOCUMENTS REVIEWED:

1.  Memorandum Decision, U.S. Court of Appeals 
for Veterans Claim; [Redacted]
2.  Orthopedic Report by [C.H.E.,] Jr., MD 
(3pages) (10/31/86)

I have been asked to state with more specificity the 
rationale for my opinion as stated in the December 
5, 2005 report, which was [the Veteran's] lumbar 
spine disability resulted more likely than not from 
the service-related incidents (in December 1949 and 
June 1952) as documented in his service medical 
records.  In reviewing the October 6, 2009 
Memorandum Decision from the U.S. Court of Appeals 
for Veterans Claims, the October 31, 1986, 
Orthopedic Report by Dr. [E], as well as my original 
independent evaluation from December 2005, my 
opinion continues to be that [the Veteran's] low 
back disability is more likely than not related to, 
or caused by, the injuries to his low back suffered 
during his military service in the U.S. Air Force.

My positive medical-nexus opinion remains unchanged 
even after again reviewing Dr. [E's] three-page 
Orthopedic Report which detailed two motor vehicle 
accidents (in 1980 and 1986) in which [the Veteran] 
injured his cervical spine and suffered degenerative 
cervical disc disease from C3 through C6.  This is 
so because as documented by Dr. [E's] report, these 
two accidents did not involve [the Veteran's] lumbar 
spine.  [The Veteran] also reported "an 
uncomfortable spot in his back" which was related 
to his cervical problem and was unrelated to his 
long-standing lumbar spine disability.

In fact, Dr. [E's] October 1986 report provides 
further support for my positive medical-nexus 
opinion because he reviews x-rays of [the Veteran's] 
lumbar spine from 1980 which showed that [the 
Veteran's] low back had already undergone documented 
"degenerative changes between L2 and L3 and L3 and 
L4", as well as "spurs present at the superior 
border of L3."  See Dr. [E's] Orthopedic Report at 
page 3.  The fact that [the Veteran's] lumbar spine 
had already deteriorated to such a degenerative 
state as of 1980 shows there had been a much earlier 
injury to the low back consistent with his in-
service injuries.

In my conclusion, it is my medical opinion that [the 
Veteran's] current lumbar spine disability is more 
likely than not related to the in-service injuries 
to his low back, and was not caused either by the 
two intervening car accidents in 1980 and 1986 which 
injured his cervical spine.

Thank you for the opportunity to summarize my 
December 2005 medical opinion.

As shown above, the available post-service medical evidence does 
not document any lumbar spine abnormalities until 1980, which is 
approximately 27 years after the Veteran's discharge from 
service.  Thus, the available medical records themselves do not 
lend support to a finding that the Veteran had a chronic low back 
disability since his discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Importantly, the Veteran's own statements made during service 
clearly indicate that the Veteran was not suffering from a 
chronic back problem. 

The Board does not doubt the Veteran's allegations that he 
obtained treatment from Dr. C. in the 1960's, but this actual 
treatment is still more than 7 years after his discharge from 
active service.  His recollections of treatment in the 1950's are 
vague and nonspecific.  To counter this lack of medical evidence, 
the Veteran has provided statements and testimony of record.  He 
generally alleges persistent and recurrent low back symptoms 
since a back strain in 1949.  He further reports either self-
treatment, or gratuitous medical care, immediately following 
service.

Regarding the statement that he has had back symptoms since a 
back strain in 1949, the Board must find that the Veteran is not 
credible and that the service and post-service medical records, 
and prior statement from the Veteran himself, provide significant 
evidence against such a finding.  

The Board notes that the competency of evidence differs from 
weight and credibility.  Competency is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while credibility is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

On review of the entire evidentiary record, the Board finds that 
the credible lay and medical evidence establishes that the 
appellant did not experience persistent and/or recurrent low back 
pain since service.  In so finding, the Board assigns great 
probative value and reliability to the statements made by the 
appellant to the military examiners during service.  In this 
respect, the Veteran's June 1952 statement reflects that he did 
not experience any additional episodes of back pain following the 
initial back strain in 1949, and his separation examination in 
February 1953 includes lay and medical evidence that the June 
1952 back strain resolved without residual.

Importantly, the Veteran's statements were made while the events 
were fresh in the his memory, contained a very specific denial of 
recurrent back pain in June 1952, and contained a denial of 
chronic disability in February 1953, at which time the medical 
evidence reflected a normal clinical evaluation of the spine.  In 
addition to these facts, these statements bear the indicia of 
reliability as they were made in the context of seeking 
appropriate medical treatment and diagnosis.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  See generally Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Comparatively, the Veteran's allegations of persistent and 
recurrent low back symptoms since service were first voiced first 
more than 50 years after his separation from service, thus 
subject to the vagaries of memory of events so long ago.  As 
indicated above, the Veteran's current allegation of recurrent 
back pain since a June 1949 injury specifically contradicts his 
June 1952 statement denying a prior "history of trauma or 
previous back pain."  It is also inconsistent with his denial of 
chronic disability at the time of the February 1953 examination 
and the clinical findings at that time.  

Overall, the inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board notes that the appellant's spouse has also submitted a 
written statement in which she said that she met the appellant in 
1950.  However, she admits that she had no "clear memory" of 
the Veteran sustaining lumbar problems in service.  She also had 
vague memories of the Veteran having back problems in the 1950's, 
but she does have specific recollections of the Veteran's 
treatment for back pain in the 1960's.  

As demonstrated above, the appellant's spouse generally lacks 
personal knowledge regarding the details of the Veteran's back 
problems in service and in the 1950's.  To the extent this 
statement has probative value, it is greatly outweighed by the 
STRs which contain the Veteran's own statements regarding the 
lack of persistent and recurrent symptoms during service.

Nonetheless, service connection may still be granted when the 
evidence establishes a medical nexus between active duty service 
and current complaints.  The record contains medical opinions for 
and against a service connection nexus.  After a review of the 
entire evidentiary record, the Board finds that the weight of the 
competent evidence does not attribute the Veteran's back 
disability to active duty, despite his contentions to the 
contrary.

The most persuasive opinion of record is from the January 2005 VA 
medical examiner who rendered an opinion after consideration of 
the Veteran's STRs and post-service records.  This opinion 
indicates that the Veteran's current lumbar spine pathology is 
not related to any in-service occurrence and would have occurred 
regardless of his service.  Importantly, the examiner found 
significant the February 1953 separation examination wherein the 
Veteran denied any chronic disorder with examination at that time 
indicating a normal clinical evaluation.

The probative value of this opinion is buttressed by the 
September 2005 statement from Dr. C, who was the Veteran's 
treating physician in the 1960s.  This physician found that the 
Veteran's degenerative changes in the spine were consistent with 
those experienced by people in his age group.  However, a genesis 
in trauma could not be excluded.

On the other hand, the record contains two opinions from a 
private chiropractor who found that it was likely that the 
Veteran's in service back injuries are responsible for his 
current problems.  This opinion is based on the "mechanism of 
injury" in service, the Veteran's allegations of "periodic 
exacerbations" of low back pain "[d]uring the balance of his 
military service," and the fact that the Veteran demonstrated 
degenerative changes of the spine as early as the 1980's is 
consistent with a prior injury.

However, the Board has found that that the credible lay and 
medical evidence establishes that the appellant did not 
experience persistent and/or recurrent low back pain at any time 
since the original back strain in 1949.  This examiner's reliance 
on an inaccurate factual predicate, and the failure to explain 
the normal clinical evaluation of the spine on the February 1953 
separation examination, significantly reduces the probative value 
of the opinion.  See Reonal, 5 Vet. App. at 461. 

Otherwise, the chiropractor's opinion relies upon the proposition 
that the extent of the Veteran's degeneration in 1980 essentially 
proved that an earlier low back injury had occurred.  However, 
the opinions of the January 2005 VA examiner and the Veteran's 
own treating physician essentially found that the X-ray findings 
were consistent with age-related changes.  Notably, there has 
been no diagnosis of traumatic arthritis.  Additionally, a VA 
neurosurgeon reviewed the radiological films and found that, 
while it is conceivable the Veteran's low back problems could be 
service-related, there is no way to determine such given the 
passage of time and the fact that the changes could be 
degenerative in nature. 

Overall, the Board finds that January 2005 VA examiner's opinion 
holds significantly greater probative weight than the private 
chiropractor opinions dated December 2005 January 2010, as it is 
based on an accurate factual history of the Veteran not having 
recurrent or persistent back complaints since service and having 
a normal examination of the spine at the time of separation from 
service.  The opinion that the Veteran manifests age-related 
degenerative changes of the spine is consistent with the 
impression provided by the Veteran's own prior treating 
physician.  The opinion of the private chiropractor, when weighed 
against the opinion of the VA examining physician and other lay 
and medical evidence of record, does not place the evidence in 
equipoise.  The Board finds that the service and post-service 
medical record, as a whole, provides strong evidence against this 
claim.

The Board acknowledges the Veteran's belief that his current back 
disability is related to events during active service.  As 
indicated above, the Board has found that the weight of the 
credible lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  The Veteran 
contends that more than one doctor has told him over the years 
that an initial back strain or injury would cause recurrences in 
the future and worsen the back condition.  However, the Board 
finds greater probative value in the opinions expressed by the 
January 2005 VA examiner and Dr. C. than that of the lay claimant 
Veteran, as these examiners possess greater expertise and 
training to speak to the issues at hand.

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's lumbar spine pathology is not 
related to his active service on a direct basis, or on a 
presumptive basis.  While it is apparent that the Veteran 
currently has lumbar spine disorders, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity of 
any one of those conditions and service more than 60 years ago.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a lumbar 
spine disorder.  As such, the evidence is insufficient to support 
a grant of service connection for any such disorder.

Since the preponderance of the evidence is against the service 
connection claim for a low back disorder, the benefit-of-the-
doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



ORDER

Service connection for a lumbar spine disorder is denied.



________________________________
	______________________________
	MARK GREENSTREET			MARY GALLAGHER
Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans'
        Appeals					  Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0729300
Decision Date: 09/18/07	Archive Date: 01/03/08

Citation Nr: 0729300	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-34 373	)	DATE SEP 18 2007
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from September 1949 to 
February 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant submitted a request for a Board hearing in 
Washington, DC in the VA Form 9 he submitted in October 2005.  
A hearing was scheduled for February 2006; that same month, 
the appellant submitted a written statement in which he 
withdrew his request for a Board hearing.  The request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704.

By a February 1, 2006 letter, a Veterans Law Judge granted 
the appellant's motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  See 38 C.F.R. § 20.900(c).

Also in February 2006, the appellant submitted additional 
evidence concerning his service connection claim directly to 
the Board.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of that 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

This case was originally before the Board in February 2006, 
at which time the Board denied the veteran's claim of 
entitlement for service connection for a lumbar spine 
disorder.  Subsequently, a Motion for the Reconsideration of 
that decision was filed with the Board.  Reconsideration of 
the decision was granted by a Deputy Vice Chairman pursuant 
to 38 U.S.C.A. § 7103(b).





FINDINGS OF FACT

1.  The appellant was treated on a few occasions for 
complaints of low back pain while he was on active duty; this 
resolved without any sequelae.

2.  The appellant's current lumbar spine disc and bone 
pathology, including degenerative disc disease and 
osteoarthritis/degenerative changes, is not attributable to 
his active military service from September 1949 to February 
1953.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claim by correspondence dated in June 
2004.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled." Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  VA and private medical records are also included in 
the claims file.  The appellant submitted a third-party lay 
statement in support of his service connection claim.  The 
appellant was afforded a medical examination for VA purposes.  
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  

The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
afforded the opportunity to provide testimony at a personal 
hearing at the RO; he was repeatedly informed by the Decision 
Review Officer throughout that hearing that the evidence 
missing which was required to prove his claim was medical 
evidence establishing a link between his disability and 
service.  The appellant also cancelled a scheduled Board 
hearing.  The appellant was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While RO never advised the 
appellant of such information relating to effective dates and 
disability ratings, because the Board has denied the 
appellant's service connection claim, such information is not 
applicable to that issue.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim. The appellant prevails in either 
event. However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2005 personal hearing at 
the RO that he had had problems with his back while in 
service.  He said that he initially hurt his back while 
performing KP duties in 1949 (more than 50 years ago).  He 
further stated that it was not due to a football injury as 
noted in his service medical records.  

The appellant wrote in a May 2004 statement that he had gone 
to sick call after hurting his back and that he had been 
treated with rest and pain medication.  The appellant said 
that he was subsequently treated for his back at Keesler Air 
Force Base and that he then had intermittent problems with 
his back thereafter.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Review of the appellant's service medical records reveals 
that the appellant sought medical treatment for a strained 
muscle in his back on December 3, 1949.  He was treated with 
wintergreen ointment.  Two days later, the appellant again 
sought treatment for a back problem.  Radiographic 
examination revealed no sign of bony pathology of the dorsal 
spine.  In June 1952, the appellant sought treatment for 
thoracolumbar midline pain that was intermittent.  He said 
that it had been present for 48 hours and gave no history of 
trauma or previous back pain.  The clinical impression was 
strain; treatment consisted of heat and light duty.  Several 
days later, he reported continued back pain that had been 
aggravated by prolonged walking.  There is no record of any 
subsequent treatment for any low back pain or other lumbar 
spine condition.  The appellant underwent a service 
separation examination in February 1953; his spine was 
described as clinically normal.

The appellant's spouse has submitted a written statement in 
which she said that she met the appellant in 1950, and that 
she was unable to state with any specificity the nature or 
onset date of the appellant's back problems during the 1950s.  
She said that she did recall the appellant's back 
difficulties during the 1960s.

Review of the appellant's post-service medical records 
reveals that the appellant had sought treatment in April 
1985, decades after service.  A private physician report 
dated in that month states that physical examination had 
revealed a little tenderness in the appellant's lower back 
that was consistent with his history of back problems.

The appellant again sought private treatment in October 1986, 
after he had been rear-ended by a car while on the beltway.  
The examining physician noted that the appellant reported 
having been rear-ended at a stop sign in 1980.  The appellant 
also reported having had a long-standing back problem with 
treatment by a private physician.  He said that, prior to 
this accident, there had been an uncomfortable spot in his 
back, but that this had not been present for two years.  Such 
facts are found to provide evidence against this claim.  He 
stated that he was currently uncomfortable every three weeks 
or so.  Lateral x-ray examination of the lumbar spine 
revealed degenerative changes between L2 and 3, and L3 and 4.  
Spurs were present at the superior border of L3.  

The appellant underwent a pelvic sonogram in July 1987.  
There was mild compression of L3, but no other changes.  The 
clinical impression was mild compression of L3 possibly 
related to osteoporosis or prior compression fracture.

An October 2001 VA consultation note indicted that the 
appellant reported a long history of recurrent low back pain 
with no definite history of injury.  Such a general statement 
is found to provide evidence against this claim.  He said 
that he had had problems for many years.  The appellant also 
said that his latest problem had developed several months 
prior and that it had persisted since then. 

The appellant underwent a VA medical examination in January 
2005; the examiner reviewed the appellant's claims file.  The 
examiner rendered a diagnosis of degenerative spondylosis.  
The examiner also stated that the appellant's present low 
back condition is less likely than not to be related to the 
documented in-service back strain.  The examiner opined that 
the appellant would likely have his current back condition 
whether or not he had had a back strain while he was in 
service.

The appellant has, on several occasions, provided written 
statements indicating that he had experienced frequent 
recurrent back pain in-service and after his separation from 
service, up until the present time.  He contends that more 
than one doctor has told him over the years that an initial 
back strain or injury will cause recurrences in the future 
and worsen the back condition.  He states that following his 
service in the 1950s, he engaged in 'self-help' and that he 
was given free medication for his back pain by various 
unidentified doctors because he was frequently without 
insurance.  He also states that, while working as a 
contractor on military installations in the 1950s, he 
received informal, off-the-record help at a local military 
facility.  However, the claims file contains no clinical 
records in support of these contentions, providing more 
evidence against this claim. 

The evidence of record includes two statements from the 
physician who treated the appellant in the 1960s.  In June 
2004, this doctor stated that his records from that time were 
destroyed and that, while he does remember treating the 
appellant, he does not remember the particulars of the 
appellant's case.  In a September 2005 written statement, 
this doctor stated that x-ray and MRI reports lend nothing to 
a determination of a connection between the appellant's 
military service and his present condition.  The doctor also 
stated that the appellant undoubtedly had degenerative 
conditions in his lumbar spine that he shared with many other 
people in his age group and that these conditions were 
certainly capable of being responsible for the appellant's 
symptoms.  The doctor also declined to render an opinion as 
to the etiology or onset date of the appellant's current back 
problems.

The evidence of record also includes a report from a private 
chiropractor that is dated in December 2005.  The 
chiropractor wrote that the appellant reported experiencing 
low back pain after performing KP duty in December 1949 that 
involved lifting and dumping heavy pans.  The appellant also 
stated that he had experienced periodic exacerbations of his 
lower back complaint related to use or stress and he recalled 
a total of three reports to sick call related to his lower 
back.  The chiropractor stated that he reviewed "medical 
documentation for this period."  The chiropractor further 
stated that the appellant had reported experiencing lower 
back pain with multiple exacerbations resulting in lost work 
days in the 1950s, as well as treatment with a back brace in 
the 1960s.  There was no discussion of the appellant's 
treatment in the 1980s or the two motor vehicle accidents he 
experienced during that decade, limiting the probative value 
of this medical opinion.

After examining the appellant, the chiropractor rendered 
diagnoses of lumbar facet syndrome, lumbar 
osteoarthritis/degenerative joint disease and lumbar 
intervertebral disc degeneration.  The chiropractor concluded 
that the appellant presented with subjective complaints and 
objective findings consistent with a chronic injury via the 
mechanism he reported.  The chiropractor opined that the 
appellant's present condition more likely than not resulted 
from the in-service incidents related by the appellant.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated low back pathology 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
service connection for a low back disorder, including 
arthritis and intervertebral disc syndrome, must be denied.  
The evidence of record is not in equipoise on the question of 
whether the appellant's low back pathology should be service 
connected.

Firstly, to the extent that the appellant is shown to have a 
low back disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for a strained back muscle in 
December 1949, and that this condition resolved without 
sequelae.  Likewise, he was treated in 1952 for a back 
strain.  There is no medical evidence of record to establish 
that he incurred any back disorder that was other than acute 
and transitory.  There is no evidence of record that the 
appellant was treated for any lumbar spine arthritis within 
12 months of his separation from service; there is no 
evidence of record to suggest that a chronic back condition 
existed until the 1960s, when he was treated by a private 
doctor.  The first documented evidence of the existence of 
degenerative changes of the lumbar spine in the claims file 
is dated in October 1986.  Because no arthritis was 
clinically demonstrated within one year of the appellant's 
release from active duty, any arthritis of the back may not 
be presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against this claim, indicating a 
disorder that resolved in service many years ago.

The absence of any diagnosis of the claimed low back 
pathology in the service medical records after June 1952 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic low back 
condition during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any low back disorder until more than seven 
years (at least) after the appellant's 1953 separation from 
service is itself evidence which tends to show that no low 
back disorder was incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the October 1986 private doctor report 
that indicated that the appellant had been in a car accident 
in 1980, and again in 1986, and that while the appellant had 
received treatment for a long-standing back problem in the 
past, prior to the accident, he had only had an 
"uncomfortable spot in his back that had not been present 
for two years."  These findings on said clinical evaluation 
is medical evidence indicating that the claimed chronic low 
back pathology was not present until after the 1986 accident.  
Thus, this is positive evidence that the appellant was not 
experiencing any chronic low back disorder more than thirty 
years after his separation from service.  Furthermore, pain 
alone (or "an uncomfortable spot"), without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The appellant contends that he had a chronic low back 
disorder while in service and that he now has the same 
condition.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any currently demonstrated low back condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for a low back disorder, 
including arthritis and intervertebral disc syndrome, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current low back disorder that should be service connected.

It is true that the evidence of record contains a December 
2005 opinion from a private chiropractor that indicates an 
etiologic relationship exists between the appellant's active 
military service and his current lumbar spine pathology.  
However, it is clear that this opinion was based on the 
appellant's statements about his in-service injuries and 
post-service complaints without any reporting of two 
documented motor vehicle accidents, and thus does not 
constitute a competent opinion because when a medical opinion 
is based on a history and information given by a claimant, 
the Board is not bound to accept that doctor's opinion under 
such circumstances.  See Swann v. Brown, 5 Vet. App. 229 
(1993); see also Elkins v. Brown, 5 Vet. App. 474 (1993).  

That the physician had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  The 
chiropractor's opinion was rendered without the benefit of 
any review of the claims file, and thus without knowledge of 
all of the appellant's prior medical records; it is without 
probative value and thus not sufficient to support the claim.  
Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current lumbosacral 
pathology to his service.

In contrast, the January 2005 VA medical examination report 
was rendered after consideration of the appellant's service 
medical records, as well as his post-service records and that 
opinion indicates that the appellant's current lumbar spine 
pathology is not related to any in-service occurrence and 
would have occurred regardless of his service.  This finding 
by the VA examiner is supported by the September 2005 
statement from the private physician who treated the 
appellant in the 1960s that the appellant's current 
degenerative conditions are the sort of conditions that 
people in his age group generally have and that such age-
related conditions are certainly capable of being responsible 
for the appellant's symptoms.  Therefore, the opinion of the 
private chiropractor, when weighed against the opinion of the 
VA examining physician, does not place the evidence in 
equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician).  The Board finds that 
the service and post-service medical record, as a whole, 
provides strong evidence against this claim.   

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for a back problem when there 
are clear indications of post-service back problems and 
injuries after service is not a condition capable of lay 
diagnosis in this case, where the critical issue is whether 
the current back disorder may be reasonably association with 
service and an injury more than 50 years ago.  See Espiritu 
and Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).  Simply stated, the Board finds that the 
veteran's contentions of a back disorder for more than 50 
years, even with consideration of the medical opinion that 
support this claim, are outweighed by the post-service 
medical record.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's lumbar spine 
pathology is not related to his active service on a direct 
basis, or on a presumptive basis.  While it is apparent that 
the appellant currently has lumbar spine disorders, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any one of those conditions and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a lumbar spine disorder.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  

Since the preponderance of the evidence is against the 
service connection claim for a low back disorder, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a lumbar spine disorder is denied.


			
	MARK GREENSTREET	MARY GALLAGHER 
Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans' 	Appeals
	Appeals


		
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0605024	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to February 1953.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a lumbar spine 
disability.

In February 2006, the veteran submitted what he proffers as 
an edited copy of a hearing transcript before a Decision 
Review Officer ("DRO") that he edited along with other 
evidence previously submitted.  His prior submission was 
missing pages 20-24 of the transcript.  Examination of the 
February 2006 submission reveals that it duplicates prior 
submissions, which were either considered by the Agency of 
Original Jurisdiction ("AOJ") or which the veteran waived 
such initial AOJ review.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate his claim; the responsibility for obtaining such 
evidence; and all relevant medical and factual inquiry has 
been conducted.

2.  A lumbar spine disability was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the September 2005 Statement of the Case 
("SOC"), the veteran was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2005 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteram covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and Tampa VA Medical Center 
("VAMC") treatment records from October 2001 to August 
2004, and requested that the veteran either submit his 
available private medical records or authorize VA to obtain 
those records on his behalf.  The veteran provided such 
private treatment records or statements from Dr. C., Dr. 
C.H.E., Jr.; and Dr. D.C..  The veteran also provided a lay 
statement from his wife.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

There is no competent medical evidence suggestive of a 
linkage between the veteran's claimed disability and his 
military service other than his own assertions that he 
injured his back in service while on Kitchen Patrol ("KP").  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The record indicates that the veteran was afforded a VA 
Compensation and Pension Exam ("VAE") in January 2005 for 
his lumbar spine disability to determine its etiology.  
Further examination or opinion is not needed on this claim 
because sufficient evidence is of record.

The record also reflects that during his testimony adduced at 
the RO hearing in July 2005, the veteran was specifically 
advised of what evidence would substantiate his specific 
claim of service connection for a lumbar spine disability.  
He (the veteran) was advised that he could obtain a statement 
from a physician that would link the veteran's lumbar spine 
disability to his military service.  See July 2005 RO Hearing 
Trns., p. 19; Stuckey v. West, 13 Vet. App. 163, 195 (1999); 
Constantino v. West, 12 Vet. App. 517 (1999) (Relative to the 
regulatory duty of hearing officers under 38 C.F.R. § 
3.103(c)(2), to suggest the submission of evidence that the 
claimant may have overlooked and which would be supportive of 
the claim).  He was repeatedly informed by the Decision 
Review Officer throughout the hearing that the evidence 
missing which was required to prove his claim was medical 
evidence establishing a link between his disability and 
service.

Thus, it cannot be doubted that the veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  Thus, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


Merits of the Claim

The veteran contends that he incurred a continuing low back 
disability during military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed condition was first manifested 
in service and/or alternatively related to an event(s) in 
service.  The Board concludes that it was not. 

The veteran's SMRs show he sustained a low back strain in 
December 1949.  X-rays of the spine did not show a fracture 
or other injury.  No other complaint or treatment for back 
pain is noted in the veteran's SMRs until June 1952 when the 
veteran was treated for thoracolumbar midline pain that he 
stated was present for 48 hours.  He told the examining 
physician that he had no history of trauma or previous back 
pain.  He was diagnosed with a sprain and treated with heat 
and light duty.  Several days later, the veteran reported 
continued back pain that was aggravated by prolonged walking.  
X-rays showed nothing of scale and the veteran was advised to 
continue heat and hyperextension exercises to treat the pain.  
His SMRs contain no further complaint or treatment for back 
pain.  In fact, the veteran's February 1953 separation 
examination notes no abnormalities with the back or spine.

At the time of his separation from active duty, the veteran's 
PULHES profile was 
was noted to indicate that he was in a "high level of 
fitness" as to his physical capacity and upper extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  The examination also 
specifically states that "examinee denies any history of 
injuries or illnesses for which he feels the government is 
responsible."
The separation examination is highly probative of this 
inquiry.  As opposed to the veteran's current report of a 
continuing back disorder since military service, generated 
during the course of an attempt to obtain compensation, the 
service medical record was generated with a view towards 
ascertaining the veteran's state of physical fitness at the 
time he left military service.  The latter is thus akin to a 
statement of diagnosis and treatment, which generally is 
recognized as having great probative value in the law.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to such rules may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 

The veteran has submitted several statements that following 
service, he experienced frequent recurrent back pain.  
However, although he has been advised to do so, and further 
advised of what information would substantiate his 
contention, he has not produced clinical records in support 
of his claim.  The veteran's contention is that more than one 
doctor told him that an initial back strain or injury will 
cause recurrences in the future and worsen the back 
condition.  He states that following his service in the 1950s 
he engaged in "self-help" and was given complementary pain 
killers by various, unidentified doctors because he was 
frequently without insurance.  He also states that while 
working as a contractor on military installations in the 
1950s, he received informal, off-the-record help from a local 
military facility.
As noted, however, the record contains no clinical records in 
support of this contention.

In her June 2004 statement, the veteran's wife states that 
she does not have a clear memory of the veteran telling her 
about sustaining the lumbar injury in service in 1949/50, 
however, she has no reason to doubt the occurrence and has 
believed it to be true for decades.  She clearly recalls the 
veteran having back difficulties in the 1960s due to family 
disruptions it caused.  She states she remembers him 
obtaining a number of back braces over the years since the 
1960s and that his lumbar problems have only grown worse over 
the years.

In the 1960s, the veteran states his back pain grew in 
intensity.  He reports treatment by Dr. D.C., M.D. who he 
states prescribed an advanced back brace.  The veteran states 
he again engaged in self-treatment when he felt his back was 
acting up by using the back brace, analgesics, bed rest and 
back exercises.  The treatment records from Dr. D.C. from 
that time are not available, however, in a September 2005 
letter, Dr. D.C. states that he cannot offer precise 
evidentiary opinions as to the etiology of his condition or 
establish a cause and effect relationship between his present 
condition, the veteran's condition historically under Dr. 
D.C.'s care, and any incidents during the veteran's military 
service.

The first competent medical evidence of a back disability as 
to etiology is an October 1986 Orthopaedic Report by Dr. 
C.H.E., M.D. related to an insurance claim regarding injuries 
he sustained in an automobile accident in August 1986 - over 
30 years after military service.  The veteran was apparently 
struck from the rear by another vehicle and his back was 
forced against the seat.  The report reflects the veteran's 
statements to Dr. C.H.E. that he had a longstanding low back 
problem which was treated by Dr. D.C. and that he had worn a 
back brace.  It also details another automobile accident in 
which the veteran was involved in 1980 (i.e., over 20 years 
after military service) wherein the veteran was rear-ended at 
a stop sign.  He was reportedly treated by Dr. D.C. who 
ordered X-rays and prescribed traction.  Treatment ended with 
Dr. D.C. for this accident in approximately 1983.  The 1986 
Orthopaedic Report reviewed the 1980 X-rays ordered by Dr. 
D.C. and described degenerative changes between L2 and 3 and 
L3 and 4.  

A 1985 letter from Dr. S.J.C., M.D. summarizing a physical 
examination reports that tenderness in the veteran's lower 
back is consistent with his subjective history of back 
problems.  He also submitted a 1987 consultation report from 
Dr. B.B., M.D. that showed mild compression of L3 possibly 
related to osteoporosis or prior compression fracture.  
Treatment reports at the VA Medical Center in Tampa are first 
dated in October 2001 and indicate continuous complaints of 
low back pain.  A November 2003 MRI and November 2003 X-rays 
show degenerative changes.  

However, none of the medical records produced contain a 
physician's opinion that relate any of the veteran's back 
problem specifically to the veteran's military service 
despite the fact that the veteran was repeatedly told that 
this is what he needed to obtain to support his claim.

A January 2005 VA physician reviewed the veteran's C-File and 
SMRs upon examination of the veteran to determine the nature 
and etiology of his lumbar back condition.  After 
examination, the examiner stated that, in his opinion, the 
veteran's low back condition, which he diagnosed as 
degenerative lumbar spondylosis, is less likely than not 
related to the back strain report in his SMRs.  The examiner 
stated that it was his opinion that the veteran would have a 
similar back condition whether or not he served in the 
military and was treated for a back strain.

The veteran argues that based on the cumulative evidence from 
private physicians containing statements that he has a 
history of back problems, that he has established the 
existence of continuous back problems since his military 
service.  He argues that such evidence negates the January 
2005 examining VA physician's conclusion that his current 
lumbar condition would exist with or without military 
service.  The Board finds this evidence is not sufficient to 
prove continuity of symptomatology.

It is well-settled that the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
It is very clear from the record that to the extent that the 
physicians have noted the veteran's claimed in-service back 
symptoms, the basis of their opinions are limited to the 
veteran's clinically unsupported medical history.  

Lacking an evidentiary or factual basis, the statements 
regarding the veteran's history of continuous back problems 
since his discharge from active military duty is not 
supported.  A medical opinion linking the current disorder to 
any such unsupported history is then based on speculation, 
without supporting clinical evidence, and is without 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1997); Black v. Brown, 5 Vet. App. 177, 188 (1995); Miller 
v. West, 11 Vet. App. 345, 348 (1998). 




The only other evidence as to the origin of the low back 
problem is the veteran's own statements.  Lay testimony may 
constitute competent evidence for the purpose of describing 
symptoms or manifestations of a disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education, such as diagnosis or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Consequently, the veteran's statements 
have no probative value in deciding the appeal.  The first 
competent medical evidence demonstrating a diagnosed low back 
condition are dated 30 years after the veteran's separation 
from service.

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's lumbar spine disability is not related to event(s) 
in service.  In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine;" however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


